DETAILED ACTION
Claims 1- 7 and 9-10  are pending as amended on  19 January 2022, claim 8 is  withdrawn from consideration
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments have been entered and fully considered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 October  2021 was filed after the mailing date of the first Office action on 21 October 2021 .  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment and Arguments
Applicant’s amendment overcomes the objection to claim 6.  The objection has been withdrawn.
Applicant’s amendment overcomes the rejection of claims 1-7 and 9   under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. The rejection has been withdrawn.
Applicant’s amendment overcomes the rejection of claims 1-7 and 9 on the basis of improper Markush grouping. The rejection has been withdrawn.
Applicant’s arguments  have been fully considered. 
With respect to the rejection of claims 1-7 and 9 over US2013/0277276A1 (Weerasooritya), Applicant’s arguments  that Weerasooritya fails to teach the instantly claimed anionic-nonionic surfactant containing  an amino group are persuasive.  The rejection of claims 1-7 and 9 over Weerasooritya has been withdrawn. 

The search has been extended to non elected species of (I-1) and (I-3). 

Double Patenting
Claims 1-7 and 9-10 are  provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8 of copending Application No.16899211. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same surfactant/flood fluid composition comprising the same cationic surfactant and anionic surfactant of formula (I-3)  in the same molar ratio while the copending claims further specifies the cationic surfactant which  fully anticipates the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 1-7 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of US Patent 10723936 . Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to the same surfactant/flood fluid composition comprising the same cationic surfactant and anionic surfactant of formula (I-2)  in the same molar ratio while the patented claims further specifies the cationic surfactant which  fully anticipates the instant claims.

Claims 1-2 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of US Patent 10526528 . Although the claims at issue are not identical, they 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIQUN LI whose telephone number is (571)270-7736. The examiner can normally be reached Monday-Friday 9:00 am -4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-2721302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1766